DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, Figures 1 and 5A, claims 1-9 in the reply filed on October 14, 2021 is acknowledged.

Information Disclosure Statement
Examiner notes that of the writing of this office action no information disclosure statement has been made of record.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 21-22, 24-27, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 2016/0268271 A1) (“Mueller”), in view of Hsu et al. (US 2006/0038242 A1) (“Hsu”).
	Regarding claim 1, Mueller teaches at least in figures 3a-b, and 9:
a pair of source/drain regions (903/905) disposed in a substrate (101); 
a gate dielectric layer (502=506/507) disposed over the substrate (101) and laterally between the pair of source/drain regions (903/905); and 
a ferroelectric structure (508/509/510/504/512/513/701) overlying the gate dielectric layer (506/507), 
wherein the ferroelectric structure (508/509/510/504/512/513/701) comprises a ferroelectric layer (504) and a sidewall spacer structure (701), 
wherein the sidewall spacer structure (701; 111) continuously laterally wraps around the ferroelectric layer (504; 301 as shown in figure 3b), and 
wherein the ferroelectric layer (504) comprises a first metal oxide (¶ 0021).

Mueller does not explicitly state:
the sidewall spacer structure comprises a second metal oxide different than the first metal oxide.

the sidewall spacer structure (701) comprises a silicon oxide (¶ 0082). 

Hsu teaches:
A ferroelectric transistor (figure 8D) where the sidewall spacers (220) can either be silicon oxide or aluminum oxide (¶ 0061).
It would have been obvious to one of ordinary skill in the art that one can choose to use either silicon oxide or aluminum oxide for the sidewall spacers Mueller as Hsu teaches that both materials will protect the ferroelectric material in the transistor from property degradation due to hydrogen diffusion. ¶ 0061; MPEP 2144.06(II), where the prior art teaches the materials are equivalent for the same purpose.
	Regarding claim 2, Mueller and Hsu teach:
wherein the first metal oxide (Mueller 504) is hafnium oxide (Mueller ¶ 0021) and the second metal oxide (Mueller 701; Hsu 220) is aluminum oxide (Hsu ¶ 0061).
	Regarding claim 4, Mueller teaches at least in figures 3a-b, and 9:
wherein the sidewall spacer structure (701) continuously extends from a sidewall of the ferroelectric layer (sidewall of 504) to contact an upper surface of the ferroelectric layer (upper surface of 504, where 701 contacts the upper surface of 504 in the same manner shown in Applicant’s figure 1).
	Regarding claim 5, Mueller teaches at least in figures 3a-b, and 9:
a first conductive structure (510) disposed between the ferroelectric structure (504) and the gate dielectric layer (506/507); 
a second conductive (512/513) structure overlying the ferroelectric structure (504); and 

	Regarding claim 6, Mueller teaches at least in figures 3a-b, and 9:
wherein outer sidewalls of the sidewall spacer (outer sidewall of 701) structure are aligned with outer sidewalls of the gate (outer sidewalls of 506/507).
	Regarding claim 7, Mueller teaches at least in figures 3a-b, and 9, and Examiner’s annotated figure 9 below:
wherein the sidewall spacer structure (701) directly contacts a bottom surface of the second conductive structure (A)

    PNG
    media_image1.png
    485
    643
    media_image1.png
    Greyscale


	Regarding claim 8, Mueller teaches at least in figures 3a-b, and 9:
wherein outer sidewalls of the sidewall spacer structure (outer sidewall of 701) are aligned with outer sidewalls of the first conductive structure (outer sidewalls of 510) and outer sidewalls of the ferroelectric layer (outer sidewalls of 504).
	Regarding claim 9, Mueller teaches at least in figures 3a-b, and 9:
wherein outer sidewalls of the sidewall spacer structure (outer sidewalls of 701) are aligned with outer sidewalls of the gate dielectric layer (outer sidewalls of 506/507).
	Regarding claims 21-22, and 26, 
Claims 21-22, and 26 contains the limitations found in claims 1, 3, and 5. Because the prior art teaches these claims it teaches the limitations of claim 21-22, and 26.
Regarding claims 24, and 30 
Claims 24, and 30 contains the limitations found in claim 8. Because the prior art teaches these claims it teaches the limitations of claim 24, and 30.
	Regarding claim 25, Mueller teaches at least in figures 3a-b, and 9:
wherein a bottom surface of the ferroelectric layer (bottom of 504) directly contacts a top surface of the first conductive structure (510), and 
wherein a bottom surface of the sidewall spacer layer (bottom of 701) is vertically offset from the top surface of the first conductive structure (top of 510) by a non-zero distance (they are offset by a non-zero distance).
	Regarding claims 27, and 29, 
Claims 27, and 29 contains the limitations found in claims 1, 2-3, and 5. Because the prior art teaches these claims it teaches the limitations of claim 27, and 29.
	Regarding claim 31, Mueller teaches at least in figures 3a-b, and 9:
wherein the sidewall spacer structure (701) directly contacts a sidewall and a lower surface of the ferroelectric layer (504).




Allowable Subject Matter
Claims 3, 23, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Mueller teaches at least in figures 3a-b, and 9:
wherein a top surface of the sidewall spacer (top of 701) structure is aligned with a top surface of the ferroelectric layer (top of 504).

Mueller does not teach: 
wherein a bottom surface of the sidewall spacer structure is disposed above a bottom surface of the of the ferroelectric layer.

Mueller teaches that the bottom of the sidewall spacer structure (701) is below a bottom surface of the ferroelectric layer (504).
Regarding claim 23, Mueller does not teach:
wherein a width of the ferroelectric layer discretely decreases from a bottom surface of the ferroelectric layer in a direction towards the second conductive structure.
Examiner understands the term “discretely decreases” as meaning a step-wise decrease as shown in figure 1. Based upon the specification this term cannot mean anything else other than the step-wise decrease shown in figure 1. See Examiner annotated figure 1 below.

    PNG
    media_image2.png
    523
    700
    media_image2.png
    Greyscale

Regarding claim 28, Mueller does not teach:
wherein a height of the ferroelectric layer is greater than a height of the sidewall spacer structure.
Mueller teaches that the height of the sidewall spacer (701) is greater than the height of the ferroelectric layer (504).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822